Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01, of STR Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 11, 2014 RILEY INVESTMENT PARTNERS, L.P. By: Riley Investment Management, LLC, its General Partner By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Managing Member RILEY INVESTMENT MANAGEMENT, LLC By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Managing Member B. RILEY & CO., LLC By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Chairman /s/ Bryant R. Riley BRYANT R. RILEY EQUITEC PROPRIETARY MARKETS, LLC By: /s/ Fred Goldman Name: Fred Goldman Title: CFO
